Exhibit 10.2

    Change in Control Agreement       This AGREEMENT (the “Agreement”) is made
as of the Effective Date by and between Plexus Corp., a Wisconsin corporation
(the “Company”) and the Employee.       Recital:       The Board of Directors
(the “Board”) of the Company has determined that it is in the best interests of
the Company and its shareholders to reinforce and encourage the Employee’s
continued attention and dedication to the Employee’s assigned duties without
distraction by entering into compensation arrangements that will provide
financial security in the event of a Change in Control.       Now, therefore, it
is hereby agreed as follows:   1.   Defined Terms. Capitalized terms not
otherwise defined in the main body of this Agreement have the meaning ascribed
thereto in Schedule A and Exhibit 1.   2.   Change in Control. No benefits shall
be payable under this Agreement unless there shall have been a Change in
Control.   3.   Term of Agreement. This Agreement shall be effective for the
period commencing on the Effective Date and ending on the Initial Term Date;
provided, however, that:

  3.1.   On an annual basis the term of this Agreement shall automatically be
extended for an additional fiscal year unless, not later than 30 days before the
Agreement would otherwise expire, the Company shall have given notice that it
does not wish to extend this Agreement; and     3.2.   Notwithstanding any such
notice by the Company, if a Change in Control shall have occurred during the
original or any extended term of this Agreement, this Agreement shall remain in
effect until the Company shall have performed all its obligations hereunder.

4.   Qualifying and Nonqualifying Separations. For purposes of this Agreement:

  4.1.   A “Qualifying Separation” means the Employee’s Separation from Service
during the Change in Control Period by reason of (i) the Company’s termination
of the Employee’s employment other than for Cause, or (ii) the Employee’s
resignation for Good Reason; provided, however, that a Qualifying Separation
shall not include a Separation from Service by reason of the Employee’s death or
Disability.

 



--------------------------------------------------------------------------------



 



  4.2.   A “Nonqualifying Separation” means a Separation from Service during the
Change in Control Period, other than a Qualifying Separation.

5.   Company’s Obligations Upon a Qualifying Separation. In the event of the
Employee’s Qualifying Separation:

  5.1.   Accrued Obligations. The Company shall pay to the Employee the Accrued
Obligations in cash within 30 days after the Separation Date.     5.2.  
Lump-Sum Payment. The Company shall pay to the Employee in cash within 30 days
after the Separation Date (except as otherwise provided by Section 7) the sum of
the following amounts:

  (a)   The Employee’s Target Bonus, prorated through the Separation Date using
a fraction, the numerator of which is the number of days in the Separation Year
through the Separation Date, and the denominator of which is 365;     (b)   The
Separation Multiplier times the sum of the Employee’s Annual Base Salary, the
Target Bonus, and the Retirement Differential; and     (c)   An amount such
that, after payment of all Federal, state, and local income taxes on such amount
(deemed for this purpose to be payable at the applicable withholding rates), the
Employee retains the amount that the Company determines is equal to the value of
continued participation (on the same basis), for a number of years equal to the
Separation Multiplier, in all group health and other welfare plans and the
Company’s executive reimbursement plan, company car, and other similar plans and
arrangements in which the Employee participated immediately before the
Separation Date or in which the Employee participated immediately before the
Change in Control Date, whichever produces the greater benefit.

  5.3.   Outplacement. The Company shall at its sole expense provide the
Employee with executive-level outplacement services, the scope and provider of
which shall be selected by the Company in its sole discretion, for a period of
15 months beginning on the Separation Date.     5.4.   Other Benefits. To the
extent not theretofore paid or provided, and without duplication of any other
benefits hereunder, the Company shall timely pay or provide to the Employee such
other amounts or benefits as are required to be paid or provided, or that the
Employee is eligible to receive, under any written plan, program, policy or
contract or agreement of Plexus (collectively, “Other Benefits”).     5.5.  
Additional Payment. The Company shall timely pay the Employee the Gross-Up
Payment, if any, determined in accordance with Schedule B.

2



--------------------------------------------------------------------------------



 



  5.6.   No Duplication of Benefits. Notwithstanding Section 5.4, this Agreement
supersedes and terminates the Employee’s right to any severance benefits
otherwise due to the Employee upon a Qualifying Termination under any other plan
or policy of the Company or any written employment agreement between the
Employee and the Company.

6.   Company’s Obligations Upon a Nonqualifying Separation. In the event of the
Employee’s Nonqualifying Separation:

  6.1.   Accrued Obligations. The Company shall pay to the Employee the Accrued
Obligations in cash within 30 days after the Separation Date.     6.2.   Other
Benefits. The Company shall timely pay or provide to the Employee the Other
Benefits.

7.   Six-Month Suspension. If the Company determines that the Employee is a
Specified Employee as of the Separation Date, then any payment required by
Sections 5.2, 5.4 and 6.2 shall be made on the Company’s first regular payroll
date (the “Six-Month Date”) on or after the six-month anniversary of the
Separation Date, and any payment required by Section 5.5 shall be made on the
later of the Six-Month Date or the date such payment would be made without
regard to this Section 7.   8.   Governing Law.

  8.1.   This Agreement shall be governed by and construed in accordance with
the laws of the State of Wisconsin, without reference to principles of conflict
of laws.     8.2.   The jurisdiction and venue for any disputes arising under,
or any action brought to enforce, or otherwise relating to, the Agreement shall
be exclusively in the courts in the State of Wisconsin, including the Federal
Courts located therein or responsible therefore (should Federal jurisdiction
exist).

9.   Miscellaneous       Additional terms of this Agreement are set forth in
Schedule C.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

                      PLEXUS CORP.       EMPLOYEE:    
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   

4



--------------------------------------------------------------------------------



 



SCHEDULE A
Defined Terms
Terms not otherwise defined in the main body of the Agreement shall have the
meanings set forth below and in Exhibit 1.
“Accrued Obligations” means:

  (a)   the Employee’s Annual Base Salary through the Separation Date to the
extent not theretofore paid;     (b)   the Employee’s VICP bonus for any
performance period ending before the Separation Date, to the extent not
theretofore paid; and     (c)   the Employee’s accrued but unpaid vacation pay.

“Annual Base Salary” means the Employee’s annual base salary immediately before
the Separation Date or immediately before the Change in Control, whichever is
greater.
“Cause” means:

  (a)   The willful and continued failure of the Employee to perform
substantially the Employee’s duties with Plexus (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Employee by the Board,
the Chief Executive Officer of the Company, or the President of the Company that
specifically identifies the manner in which the Board, the Chief Executive
Officer, or the President believes that the Employee has not substantially
performed the Employee’s duties, and after the Employee has been given at least
30 days in which to cure such failure; or     (b)   The willful engaging by the
Employee in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company. For purposes of this provision, no act or
failure to act, on the part of the Employee, shall be considered “willful”
unless it is done, or omitted to be done, by the Employee in bad faith or
without reasonable belief that the Employee’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the instructions of
the Chief Executive Officer or a senior officer of the Company or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Employee in good faith and in the best interests of
the Company.

The cessation of employment of the Employee shall not be deemed to be for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Employee and the
Employee is given an opportunity, together with counsel, to be heard before

5



--------------------------------------------------------------------------------



 



the Board), finding that, in the good faith opinion of the Board, the Employee
is guilty of the conduct described in paragraph (a) or (b) above, and specifying
the particulars thereof in detail.
“Change in Control” means the first to occur of any of the following events, but
only to the extent that such event is described in Section 409A(a)(2)(A)(v) of
the Code:

  (a)   any person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons or groups solely because they purchase stock of the Company at
the same time or as a result of the same public offering), acquires (or has
acquired within the 12-month period ending on the date of the most recent
acquisition by such person or group) securities of the Company representing
30 percent or more of the combined voting power of the Company’s then
outstanding securities;     (b)   during any period of 12 months (not including
any period prior to the execution of this Agreement), a majority of members of
the Board are replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election;     (c)   any person, or more than one person acting as
a group (including owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company, but not including persons or groups solely because
they purchase stock of the Company at the same time or as a result of the same
public offering), acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50 percent of the
combined voting power of the stock of the Company but only if such person or
group did not own more than 50 percent of the combined voting power of the stock
of the Company prior to such acquisition; or     (d)   any person, or more than
one person acting as a group (including owners of a corporation that enters into
a merger, consolidation, purchase or acquisition of assets, or similar business
transaction with the Company, but not including persons or groups solely because
they purchase assets of the Company at the same time), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group) assets from the Company that have a total gross fair
market value of more than 50 percent of the total gross fair market value of all
of the assets of the Company immediately before such acquisition or
acquisitions, except where the assets are transferred to (i) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, 50 percent or more of the total value or
voting power of which is owned, directly or indirectly, by the Company, (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all
outstanding stock of the Company, or (iv) an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person or group described in (iii) above.

6



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, unless a majority of the incumbent Board
determines otherwise, no Change in Control shall be deemed to have occurred with
respect to the Employee if the Change in Control results from actions or events
in which he is a participant in a capacity other than solely as an officer,
employee or member of the Board.
“Change in Control Date” means the effective date of a Change in Control.
“Change in Control Period” means the 24-month period commencing on the Change in
Control Date; provided, however, that if the Employee’s employment with the
Company is terminated prior to the date on which a Change in Control occurs, and
if it is reasonably demonstrated by the Employee that such termination (x) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control, or (y) otherwise arose in connection with or
anticipation of a Change in Control, then the Change in Control Period shall
include the period beginning on the date immediately prior to the date of such
termination and ending immediately prior to the effective date of the Change in
Control.
“Code” means the Internal Revenue Code of 1986, as amended, and as interpreted
by the regulations promulgated thereunder.
“Disability” means the absence of the Employee from the Employee’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Employee or the Employee’s legal representative (such
agreement as to acceptability not to be unreasonably withheld).
“Good Reason” means the occurrence of any of the following:

  (a)   the assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to the
Change in Control Date, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Employee;     (b)   a failure by the Company (other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Employee) to pay or provide any one or more of the following:

  (1)   base salary at a rate not less than the rate in effect immediately prior
to the Change in Control Date;     (2)   participation in any bonus plan
sponsored by Plexus, on a basis consistent with that of other comparable
employees;     (3)   benefits under welfare plans, practices, policies, and
programs (including, without limitation, medical, prescription, dental,
disability, salary

7



--------------------------------------------------------------------------------



 



      continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of Plexus, but in no event providing benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies, and programs provided generally at any time after the
Change in Control Date to other peer executives of Plexus;     (4)  
participation in all fringe benefits, deferred compensation programs, expense
reimbursement programs, vacation, company car or car allowance, as applicable
(if the Employee was receiving such benefit prior to the Change in Control
Date), incentive, savings and retirement plans (including the Company’s 401(k)
plan and Employee Stock Purchase Plan), practices, policies, and programs
applicable generally to other peer executives of Plexus, but in no event
providing benefits that are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies, and programs provided generally at
any time after the Change in Control Date to other peer executives of Plexus;
and     (5)   a continuation of annual stock-based awards (or other types of
long-term incentive compensation) with a value no less than the value of the
last stock-based award received by the Employee immediately before the Change in
Control Date;

  (c)   the Company’s requiring the Employee to be based at any office or
location that is 45 miles or more from the office or location where the Employee
is based immediately before the Change in Control Date, or the Company’s
requiring the Employee to travel on Company business to a substantially greater
extent than required immediately prior to the Change in Control Date; or     (d)
  any failure by the Company to comply with and satisfy Section C.1(c) of
Schedule C of this Agreement.

For purposes of this definition, any good faith determination of “Good Reason”
made by the Employee shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Employee for any reason during
the 30-day period commencing on the first anniversary of the Change in Control
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.
“Initial Term Date” means the date set forth on Exhibit 1.
“Plexus” means the Company and any corporation, partnership, division, joint
venture, or other organization which, together with the Company, would be
treated as a single employer under Section 414(b) or (c) of the Code if a
50 percent ownership level were substituted for an 80 percent ownership level
for purposes of applying such section.
“Retirement Differential” means the maximum amount of annual Company
contributions and credits (including matching contributions and credits, but
excluding bonuses under the

8



--------------------------------------------------------------------------------



 



Company’s Variable Incentive Compensation Plan (or any successor short-term
incentive plan)) for a full plan year under all of the Company’s qualified or
nonqualified retirement plans that are account balance plans.
For purposes of this definition, (x) the Employee shall be deemed to be fully
vested, (y) it shall be assumed that Employee’s total annual cash compensation
and total targeted cash compensation is equal to Employee’s total target cash
compensation as in effect immediately before the Separation Date, and (z) for
purposes of determining the maximum amount of Company matching contributions or
credits it shall be assumed that the Employee elects to maximize elective
deferrals to such plan.
“Separation Date” means the date of the Employee’s Separation from Service.
“Separation from Service” means the Employee’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code) with Employer, as
determined by the Company in accordance with Treas. Reg. § 1.409A-1(h)(1).
Unless the context clearly requires otherwise, the phrases “terminates
employment,” “termination of employment,” and similar phrases refer to the
Employee’s Separation from Service.
“Separation Multiplier” as of the Effective Date has the meaning set forth in
Exhibit 1. The Company shall notify the Employee prior to the beginning of each
fiscal year of the Company that begins after the Effective Date (for as long as
the Agreement remains in effect), the Separation Multiplier applicable for such
fiscal year. The Separation Multiplier applicable to the Employee during a
fiscal year of the Company shall not be reduced with respect to such fiscal year
without the Employee’s written consent after the Employee receives notice from
the Company of such Separation Multiplier. In the event of a Change in Control,
the Separation Multiplier applicable to the Employee at the time of the Change
in Control shall not be reduced during the Change in Control Period without the
Employee’s written consent.
“Separation Year” means the Company’s taxable year that includes the Separation
Date.
“Specified Employee” has the meaning prescribed by Section 409A(a)(2)(B)(i) of
the Code, as determined by the Company in accordance with Treas. Reg. §
1.409A-1(i).
“Target Bonus” means the Employee’s annual target bonus under the Plexus Corp.
Variable Incentive Compensation Plan or successor short-term incentive plan.

9



--------------------------------------------------------------------------------



 



SCHEDULE B
Additional Payment

B.1.   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Schedule B) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. The Gross-Up Payment will be
made by the end of the Employee’s taxable year next following the Employee’s
taxable year in which the Employee remits the related taxes, in accordance with
Section 409A of the Code and Treas. Reg. § 1.409A-3(i)(1)(v) (or any similar or
successor provisions).   B.2   Subject to the provisions of Section B.3, all
determinations required to be made under Section B.1, including whether and when
a Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such certified public accounting firm as may be designated by the Company (the
“Accounting Firm”) and consented to by the Employee (such consent not to be
unreasonably withheld) that shall provide detailed supporting calculations both
to the Company and the Employee within 15 business days of the receipt of notice
from the Employee that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Schedule B, shall be paid by the Company to the Employee within five days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Employee, it shall furnish the
Employee with a written opinion that failure to report the Excise Tax on the
Employee’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Employee. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section B.3 and the Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be paid by the Company to or
for the benefit of the Employee as

10



--------------------------------------------------------------------------------



 



    described in B.1 above, by the end of the Employee’s taxable year next
following the Employee’s taxable year in which the Employee remits the related
taxes, and to the extent that such taxes are not remitted, such payment shall be
made by the end of the calendar year after the year in which the audit is
completed or there is a final nonappealable settlement or other resolution of
the litigation.   B.3   The Employee shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Employee is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date that such claim is requested to be paid. The Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date that it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

  (a)   Give the Company any information reasonably requested by the Company
relating to such claim,     (b)   Take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,     (c)  
Cooperate with the Company in good faith in order effectively to contest such
claim, and     (d)   Permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Employee harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section B.3(d), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Employee agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one (1) or more appellate courts, as
the Company shall determine; provided, however, that if the Company directs the
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Employee, on an interest-free basis, and shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties

11



--------------------------------------------------------------------------------



 



      with respect thereto) imposed with respect to such advance or with respect
to any imputed income with respect to such advance; and further provided that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

B.4   If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section B.3, the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section B.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section B.3, a final determination of the
claim by the Internal Revenue Service, or other final non-appealable settlement
or resolution of such claim, is not made by the end of the calendar year
following the year in which the Employee remits such taxes, then such advance
shall be forgiven as of the last day of such year and shall not be required to
be repaid.

12



--------------------------------------------------------------------------------



 



SCHEDULE C
Miscellaneous Terms

C.1   Successors.

  (a)   Without the prior written consent of the Company this Agreement shall
not be assignable by the Employee otherwise than by will or the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s legal representatives.     (b)   This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.     (c)   The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

C.2   Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as set
forth in Exhibit 1.   C.3   Captions. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.   C.4  
Schedules. The Schedules to this Agreement constitute a part of this Agreement.
  C.5   Entire Agreement. This Agreement sets forth the entire understanding
between the Company and the Employee concerning the Employee’s benefits in the
event of his Qualifying Termination and supersedes and terminates any previous
agreements concerning such subject matter including, without limitation, the
Plexus Change of Control Agreement previously entered into between the Company
and the Employee.   C.6   Amendments. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors or legal representatives.   C.7   Severability. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
  C.8   Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.   C.9   No Waiver.
The Employee’s or the Company’s failure to insist upon strict compliance with
any provision hereof, or any other provision of this Agreement, or the failure
to

13



--------------------------------------------------------------------------------



 



    assert any right the Employee or the Company may have hereunder, including,
without limitation, the right of the Employee to terminate employment for Good
Reason pursuant to Section 5 of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.   C.10   Nature of Employment. The Employee and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Employee and the Company, the employment of the Employee
by the Company is “at will.”   C.11   Section 409A.

  (a)   In General. This Agreement shall be interpreted and administered in
accordance with Section 409A of the Code. If the Employee or the Company
determines that any provision of the Agreement is or might be inconsistent with
the requirements of Section 409A, the parties shall attempt in good faith to
agree on such amendments to the Agreement as may be necessary or appropriate to
avoid adverse tax consequences to the Employee under Section 409A of the Code.
No provision of the Agreement shall be interpreted to transfer any liability for
failure to comply with Section 409A from the Employee or any other individual to
the Company.     (b)   Transition Rule. Notwithstanding any provision in this
Agreement to the contrary, the following transition rule shall apply during
2008:

  (i)   If, under the terms of any agreement or arrangement to which the
Employee was a party and that was in effect on December 31, 2007 (“Prior
Agreement”), payment of any benefit described in Section 5.2 was scheduled to
begin before January 1, 2009, payment of such benefit shall begin at the time
prescribed by such Prior Agreement.     (ii)   With respect to any benefit
described in Section 5.2 to which subsection (i) above does not apply:

  (A)   Payment of such benefit shall not be made before January 1, 2009; and  
  (B)   If Section 5.2 prescribes that payment of such benefit should begin
before January 1, 2009, payment of such benefit shall begin on the Company’s
first regular pay date in January 2009.

14



--------------------------------------------------------------------------------



 



EXHIBIT 1
Individual Terms

EX.1   “Effective Date” means                                         .   EX.2  
“Initial Term Date” means the last day of the Company’s         fiscal year.  
EX.3   “Employee” means                                           .   EX.4  
“Separation Multiplier” (as of the Effective Date) means       .   EX.5  
Addresses for Notices:       If to the Employee:

Address:                                        
City, State, Zip:                          

    If to the Company:

Plexus Corp.
Attention: General Counsel
55 Jewelers Park Drive
P.O. Box 156
Neenah, Wisconsin 54957-0156

15